Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election Restrictions
1. Applicant’s election of Group I and species (second fusion gene; S protein; HLA-A0201) in the reply filed on 11/19/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-8 are under consideration.

Priority 
2. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. However, it is noted that no certified translation of China application 202010156348.5 has been provided. Until one is provided to perfect foreign priority, for the purposes of applying prior art the date is considered to be 8/10/2020.

Information Disclosure Statement
3. The information disclosure statement (IDS) was submitted on 9/16/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
4. Claims 1-8 are objected to because of the following informalities:  
As to claims 1, 4, the steps in the claims should recite “(1)(a), (b), (c),…” etc. as well as “(4)(a), (b), (c),…” etc. Further, claims 1, 2, 3, 4, 5, 6, 7, 8, referring to said steps should also be consistent with said recitations.
Further as to claims 1-8, the claims should recite “step” instead of “the step”.
As to claims 3-5 the claims should recite “SEQ ID NO:” instead of “SEQ ID NO.” (See MPEP 2422). 
As to claim 4, the claim should recite “TAX” instead of “the TAX”. Further, to improve language, the claim should recite “TAX is SEQ ID NO: 11”. Further, the claim should recite “ST40” instead of “the ST40”. Further, to improve language, the claim should recite “ST40 is SEQ ID NO: 12”.
As to claim 5, the claim should recite “of TAX and ST40”. Further, to improve language, the claim should recite “is SEQ ID NO: 13”. 
As to claim 6, for improved clarity, the claim should recite “RPMI 1640 medium” (See also Pless-Petig et al. (“Aggravation of cold-induced injury in Vero-B4 cells by RPMI 1640 medium – Identification of the responsible medium components,” BMC Biotechnol. 12:72 (2012))(See PTO-892: Notice of References Cited) teaching: RPMI 1640 medium (title).
As to claims 7, 8, the claims should recite “106” instead of “106”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5. Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
See claims 1-8 as submitted 11/19/2021.
As to claim 1, the claim recites “screening antigen-presenting cells into which the recombinant vector has been successfully transferred with antibiotics”. First,  the term “successfully” is a relative term which renders the claim indefinite. The term “successfully” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Further, the claim recites “screening antigen-presenting cells into which the recombinant vector has been successfully transferred with antibiotics”. It is not clear if the claim intends to recite “screening with antibiotics the antigen-presenting cells…” or the “vector has been successfully transferred with antibiotics”. It is not clear how the antibiotics are used.
Further as to claim 4, the claim recites “taking antigen-presenting cell lines of limited amplification generations to obtain the antigen-presenting cells to be transfected”. It is not clear what this step is in relation to the previous conducting of culture steps.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6. Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Florkiewicz et al. (U.S. Patent No.10030252)(See PTO-892: Notice of References Cited) in view of Burt et al. (US20060286124)(See PTO-892: Notice of References Cited) and Zhang et al. (US 20210147799)(See PTO-892: Notice of References Cited).
See claim 1 as submitted 11/19/2021.
See also the 35 U.S.C. 112(b) rejection above.
Florkiewicz et al. teaches: chimeric nucleic acid with dendritic cell targeting sequence (column 22, line 54)(as recited in claim 1); including vector (as recited in claim 1); including wherein chimeric nucleic acid encodes one or more antigens (column 23, line 12); including HLA peptide (column 13, line 24)(as recited in claim 1); as well as antigen from coronavirus (column 22, line 54)(as recited in claim 1); including use of linker regions positioned between coding sequences (column 39, line 44)(as recited in claim 1); including transfecting antigen presenting cell with nucleic acid molecule as disclosed (column 25, line 11)(as recited in claim 1).
Florkiewicz et al. does not teach coronavirus structural protein (S protein); screening with antibiotics.
Burt et al. teaches: vaccine compositions for use with coronavirus infections (abstract); including S protein immunogen [0004]. 
Zhang et al. teaches: antigen presenting cells (abstract); transfection via vector [0382]; methods known in the art for transducing APC cells followed by antibiotic selection [0333].
One of ordinary skill in the art would have been motivated to use antigen as taught by Burt et al. in the construct of Florkiewicz et al. Florkiewicz et al. teaches construction of chimeric nucleic acid with coronavirus antigen, and Burt et al. teaches such a coronavirus antigen (See MPEP 2144.06: Substituting equivalents known for the same purpose). Further, one of ordinary skill in the art would have been motivated to further screen APCs with antibiotics as taught by Zhang et al. in view of Florkiewicz et al. in view of Burt et al. Florkiewicz et al. in view of Burt et al. teaches transfecting APCs, ad Zhang et al., which also teaches transfecting APCs, teaches that it is known and used in the art as well as the advantage to further screen such APCs with antibiotics (See MPEP 2143: Examples of Basic Requirements of a Prima Facie Case of Obviousness: I. EXEMPLARY RATIONALES: Examples of rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.).
One of ordinary skill in the art would have had a reasonable expectation of success for using the steps and components of Burt et al. and Zhang et al. in view of Florkiewicz et al. There would have been a reasonable expectation of success given the underlying materials and methods are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

7. Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Florkiewicz et al. in view of Burt et al. and Zhang et al. as applied to claim 1 and further in view of Zurawski et al. (US20100291082)(See PTO-892: Notice of References Cited).
See claim 2 as submitted 11/19/2021.
See the teachings of over Florkiewicz et al. in view of Burt et al. and Zhang et al. above.
Florkiewicz et al. in view of Burt et al. and Zhang et al. does not teach HLA-A0201.
Zurawski et al. teaches: compositions for use as vaccines and antigen delivery vectors to deliver antigens to antigen presenting cells (abstract); known HLA-A0201 peptide sequences [0265].
One of ordinary skill in the art would have been motivated to use peptide as taught by Zurawski et al. with the method as taught by Florkiewicz et al. in view of Burt et al. and Zhang et al. Florkiewicz et al. in view of Burt et al. and Zhang et al. teaches vectors to deliver antigens to antigen presenting cells wherein vectors encode fusion proteins comprising HLA peptide, Zurawski et al., which also teaches vectors to deliver antigens to antigen presenting cells, teaches such a HLA peptide (See MPEP 2144.06: Substituting equivalents known for the same purpose). 
One of ordinary skill in the art would have had a reasonable expectation of success for using peptide as taught by Zurawski et al. with the method as taught by Florkiewicz et al. in view of Burt et al. and Zhang et al. There would have been a reasonable expectation of success given the underlying materials (vectors to deliver antigens to antigen presenting cells as taught by Florkiewicz et al. in view of Burt et al. and Zhang et al.  and Zurawski et al.) and methods are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

8. Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Florkiewicz et al. in view of Burt et al. and Zhang et al. as applied to claim 1 and further in view of Chen et al. (CN111088270)(See PTO-892: Notice of References Cited)(See also the attached EPO translation of the specification of CN111088270)(See PTO-892: Notice of References Cited).
See claim 3 as submitted 11/19/2021.
See the teachings of over Florkiewicz et al. in view of Burt et al. and Zhang et al. above.
Florkiewicz et al. in view of Burt et al. and Zhang et al. does not teach: SEQ ID NO: 10.
Chen et al. teaches: vector and method for preparing dendritic cells [0002]; insertion of gene into vector and preparation of dendritic cells [0006]; increasing application rate of HLA [0006]. Chen et al. also teaches: linker with 100% identity with instant SEQ ID NO: 10 (See Result 3 of STIC Sequence Search Result 20220217_172716_us-16-989-517-10.rng in SCORE).
One of ordinary skill in the art would have been motivated to use linker as taught by Chen et al. with the method as taught by Florkiewicz et al. in view of Burt et al. and Zhang et al. Florkiewicz et al. in view of Burt et al. and Zhang et al. teaches vector comprising linker and use of HLA peptide, and Chen et al., which also teaches vector comprising linker and increasing application rate of HLA, teaches such a linker (See MPEP 2144.06: Substituting equivalents known for the same purpose). 
One of ordinary skill in the art would have had a reasonable expectation of success for
use linker as taught by Chen et al. with the method as taught by Florkiewicz et al. in view of Burt et al. and Zhang et al.  There would have been a reasonable expectation of success given the underlying materials (vectors as taught by Chen et al. and Florkiewicz et al. in view of Burt et al. and Zhang et al.) and methods are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Conclusion
9. SEQ ID NO: 11 and SEQ ID NO: 12 as recited in claim 4 are free of the prior art of record. 
10. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
A. Chen et al. (CN111088270)(cited above) teaches: vector and method for preparing dendritic cells [0002]; insertion of gene into vector and preparation of dendritic cells [0006](as recited in claim 4); increasing application rate of HLA [0006]; connecting ST40 and TAX gene through linker [0008](as recited in claim 4); packaging vector into lentivirus to obtain packaged virus and infecting dendritic cells with virus to obtain dendritic cell [0015](as recited in claim 4); trophoblasts inoculated into upper chamber of cell culture incubator and infected dendritic cells are inoculated in lower culture chamber, and culturing for 4 to 6 weeks [0016](as recited in claim 4);  after removing CD3+ cell, culturing and CD3 cells were removed and cultured for more than 2 months to obtain immortalized dendritic cells [0016](as recited in claim 4); a motivation to obtain antigen specific T cells [0004]. Chen et al. also teaches: ST40-TAX2-linker fusion encoding DNA SEQ ID NO: 5, which has 100% identity with instant SEQ ID NO: 13 (See Result 1 of STIC Sequence Search Result 20220217_172733_us-16-989-517-13.rng in SCORE).
It is noted that Chen et al. also teaches: ST40 (SEQ ID NO: 1)([0037] of Chen et al.) having 100% identity with instant SEQ ID NO: 11 (which is TAX gene in the instant specification)(See Result 1 of STIC Sequence Search Result 20220217_172733_us-16-989-517-11.rng in SCORE); as well as TAX2 gene (SEQ ID NO: 2) ([0039] of Chen et al.)  having 100% identity with instant SEQ ID NO: 12 (which is ST40 gene in the instant specification)(See Result 2 of STIC Sequence Search Result 20220217_172733_us-16-989-517-12.rng in SCORE).
11. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M FRANCO G SALVOZA whose telephone number is (571)272-4468. The examiner can normally be reached M-F 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M FRANCO G SALVOZA/Primary Examiner, Art Unit 1648